Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 1 of 22 PageID# 1



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

LIBERIAN INTERNATIONAL SHIP AND
CORPORATE REGISTRY LLC

              Plaintiff,                          No. 1:20-cv-852

       v.
                                                  COMPLAINT
                                                  AND JURY DEMAND
LEGALITY HOLDINGS, S.A.

              Defendant.

                                NATURE OF THE ACTION

       1.     Plaintiff Liberian International Ship and Corporate Registry LLC (“LISCR”) brings

this action seeking a declaratory judgment in response to unreasonable and baseless demands for

payment made by Legality Holdings, S.A. (“Legality”), and in the alternative, damages for breach

of contract arising out of Legality’s failure to perform fundamental contractual obligations

pursuant to the contracts between LISCR and Legality.

       2.     LISCR had previously contracted with Legality for a 20-year period, but all

contractual obligations expired on December 31, 2019. Rather than accept that (i) all contractual

obligations have now expired under the clear, unambiguous terms of the Parties’ contractual

relationship and (ii) LISCR no longer owes Legality any money, Legality has embarked on a

campaign to extract ongoing, excessive, and unjustifiable payments from LISCR by manufacturing

claims under an earlier agreement between the Parties from 2000—notwithstanding the fact that

the 2000 agreement was superseded, not once, but twice.

       3.     LISCR administers one of the largest shipping registries in the world, as well as a

corporate registry, on behalf of the Liberian Government.
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 2 of 22 PageID# 2



       4.        Set up by American shippers after World War II, the Liberian maritime registry

includes thousands of ships from all around the world. It is an open registry, meaning that ships

of any nationality or residency can register to join. Due to Liberia’s advantageous regulatory

regime and favorable international treaties with major port countries, the Liberian maritime

registry has become one of the world’s top three shipping registries.

       5.        Liberia’s corporate registry is likewise an established registry for corporations

operating around the world. Similar to the maritime registry, the corporate registry is not limited

to corporations based in Liberia but is open to corporate entities around the world. Liberia’s simple

and cost-efficient administration requirements have made Liberia a sought-after destination for

incorporation.

       6.        LISCR was founded in 2000 to manage these registries on behalf of the Liberian

Government. LISCR manages the day-to-day operations of registering ships and corporations for

Liberia, collecting ship and corporate registry fees and taxes and transferring them to the Liberian

Treasury. When LISCR signed its first contract with the Liberian Government in 2000, Liberia’s

maritime registry had been steadily losing ship registrations and had fallen behind the Panamanian

registry as the world’s leading open registry due to unrest caused by Liberia’s 1989 and 1999 civil

wars. Beginning in 2000, LISCR sought to restore the Liberian maritime registry to its former

place of prominence and also grow the Liberian corporate registry. As part of its efforts, LISCR

engaged various international business consultants to assist LISCR in increasing the number of

ship and corporate registrations in Liberia. One of those consulting companies was Legality.

       7.        LISCR and Legality entered into a series of contracts to govern their respective

rights and obligations. The first agreement was entered in 2000 (the “2000 Agreement”), and laid

out the terms by which LISCR would compensate Legality for its services. In 2011, the Parties




                                                 2
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 3 of 22 PageID# 3



rewrote their contract and devised a new payment scheme that fundamentally altered their

relationship and, importantly, agreed to a fixed end date of December 31, 2019, to which Legality

understood and agreed. This new agreement (the “2011 Agreement”) included a clear and

superseding choice of law provision as well, through which the Parties agreed that Virginia law

rather than UK law (as previously specified in the 2000 Agreement) would govern their contractual

relationship. The 2011 Agreement unambiguously superseded the 2000 Agreement. In 2014, the

Parties again reconceived their relationship and replaced the earlier contract to reflect a new

payment scheme (the “2014 Agreement”). This 2014 Agreement once again clearly spelled out

and re-confirmed in writing that the Parties would conclude their relationship at the end of 2019.

       8.      LISCR paid Legality all fees owed to Legality under the 2000 Agreement, the 2011

Agreement, and the 2014 Agreement (collectively, the “Agreements”) and, pursuant to the

unambiguous terms of the 2014 Agreement, the Parties’ contractual relationship ended on

December 31, 2019.

       9.      Despite this, LISCR now faces repeated, unsubstantiated demands from Legality

for payment based on Legality’s erroneous and disingenuous assertion that the Parties are forever

bound by the twenty-year old and twice-superseded 2000 Agreement. Legality’s insistence on

payment under an extinguished contract is not only untenable on its own terms, but doubly contrary

to law because Legality has been repeatedly in breach of the very contract it seeks payment under

during the course of at least six years: indeed, it failed to perform the Registry-promoting services

it was obligated to perform under these Agreements (and for which it was paid).

       10.     This case involves an actual controversy over whether the Parties’ contractual

relationship terminated at the end of 2019, as the 2014 Agreement so specifies. Accordingly,




                                                 3
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 4 of 22 PageID# 4



LISCR seeks a judgment from this Court declaring that it has no further contractual obligations to

Legality. In the alternative, LISCR seeks damages from Legality’s repeated breaches.

                                          THE PARTIES

       11.     Plaintiff Liberian International Ship And Corporate Registry LLC (“LISCR”) is a

company organized under the laws of Delaware, with its principal place of business at 22980

Indian Creek Drive, Dulles, Virginia.

       12.     Defendant Legality Holdings, S.A. is business consulting company organized under

the laws of Liberia, with its principal place of business in Greece.

                                 JURISDICTION AND VENUE

       13.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(2).

       14.     This Court has personal jurisdiction over Defendant Legality because it

systematically conducted business in Virginia, including by entering into contracts with a

corporation based in Virginia, traveling to Virginia regularly to meet with LISCR personnel and

to negotiate the terms of Legality’s relationship with LISCR, regularly communicating by email

and telephone with LISCR personnel located in Virginia, and regularly receiving payments via

wire that originated from LISCR’s Virginia-based bank accounts.

       15.     Venue is properly vested in this Court pursuant to 28 U.S.C. § 1391 because most

of the conduct that underlies this action occurred in the Eastern District of Virginia.

       16.     There is a present and actual controversy between the Parties.

       17.     The declaratory judgment requested is authorized pursuant to 28 U.S.C. §§ 2201

and 2202.




                                                  4
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 5 of 22 PageID# 5



                                   STATEMENT OF FACTS

             A. LISCR’s Administration of the Liberian Registry

       18.      Since January 1, 2000, LISCR has been responsible for operating and administering

the Liberian International Ship and Corporate Registry on behalf of the Government of Liberia,

which is comprised of two of the leading registries in the world for vessels and corporations,

respectively.

       19.      Maritime Registry. The Maritime Registry is one of the world’s largest shipping

registers, comprising over 4,400 vessels aggregating over 170 million gross tons and representing

12 percent of the world’s ocean-going fleet.

       20.      The Maritime Registry has been operated from the United States since its inception,

and Liberian law requires the Registry to be operated from the United States to this day. Over the

years, Liberian shipping regulations developed in ways that were favorable to ship owners.

Additionally, the Liberian flag, flown by every ship in the Registry, is recognized at ports around

the world and given favorable treatment at important industrial ports.

       21.      The Maritime Registry was a fast success, and in less than two decades after its

founding, it surpassed the United Kingdom as the world’s largest ship registry. However, due to

the 1989 and 1999 Liberian civil wars, ship registrations fell, and the Maritime Registry

temporarily lost its place as the world’s premier open registry.

       22.      At the turn of the twenty-first century, the President of Liberia contracted with

LISCR to restore the Maritime Registry to prominence. Under this authority, LISCR has run the

Maritime Registry since January 1, 2000. To aid in the growth of the Registry, LISCR contracted

with a number of business consultants in different regions to promote Liberian ship registration.




                                                 5
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 6 of 22 PageID# 6



       23.     Under LISCR’s management, the Registry has experienced significant growth in

fleet size and registered tonnage, and today, it is one of the fastest growing major open registries

in both the shipping and offshore sectors, with a growth rate significantly higher than its nearest

competitors.

       24.     Corporate Registry. The Corporate Registry was also founded in 1948. The

efficient formation and administration process for Liberian corporations, Liberia’s commercially-

tested legal system (its corporate law is based on U.S. corporate law), and Liberia’s commitment

to protecting confidentiality and security, among other qualities, have made Liberia a choice

incorporation jurisdiction for corporate entities that operate around the world.

       25.     The Corporate Registry has been administered by LISCR since January 1, 2000,

pursuant to contracts with the Government of Liberia, as described further below. Moreover,

LISCR’s subsidiary, The LISCR Trust Company, acts as the exclusive registered agent for all

Liberian non-resident corporate entities. To aid in the growth of the Corporate Registry, LISCR

similarly contracted with a number of business consultants in different regions to promote

incorporation of Liberian corporations. As LISCR has become an established company, LISCR’s

relationships with business consultants hired at the outset of LISCR’s tenure have evolved to meet

the changing demands of the Registry and other changing circumstances.

       26.     LISCR’s Agreements with the Government of Liberia. Since 2000, LISCR has

administered both the Maritime and Corporate Registries pursuant to contracts with the

Government of Liberia.

       27.     LISCR is internationally recognized for its professionalism and commitment to

providing quality customer service, and employs industry professionals who understand the

business of shipping and corporate structures. LISCR’s proficient administration has made the




                                                 6
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 7 of 22 PageID# 7



Liberian Registry one of the most effective and tax-efficient ship and corporate registries in the

world.

               B. LISCR’s Relationship with Legality

         28.      Shortly after contracting with the Government of Liberia to administer the Liberian

Registry as of January 1, 2000, LISCR entered into a contract with Legality to assist LISCR with

promoting the Liberian Registry in certain European countries.           The respective rights and

obligations of LISCR and Legality were set forth in three successive contracts that began in 2000

and unambiguously expired in December 2019.

         29.      The 2000 Agreement. On March 10, 2000, Legality and LISCR entered into the

2000 Agreement. As set forth in paragraph 1 of this Agreement, Legality was responsible for

promoting the Liberian Registry to corporations based in Greece, Turkey, the Balkans, Russia,

Ukraine, Cyprus, and the Middle East (except Israel) (the “Specified Region”). At that time,

LISCR understood that Legality’s principal, Nikolaos Soutos, was a well-connected businessman

and would be able to help promote the Liberian Registry.

         30.      As set forth in the 2000 Agreement, Legality agreed to “use its best professional

endeavors to broaden the spectrum of the prospective parties interested in setting up Liberian

Corporations.” 2000 Agreement ¶ 1. Legality also represented that it had “expertise in promoting

the credibility of the Liberian Corporations and widening the spectrum of people, being interested

in opting for the foregoing.” 2000 Agreement, page 1.

         31.      In exchange for Legality’s services, LISCR agreed to pay Legality certain fees,

which were enumerated in the Agreement.

         32.      First, LISCR agreed to pay Legality a one-time formation fee for each new

company incorporated in Liberia from the Specified Region: the fee was $100 per company for




                                                   7
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 8 of 22 PageID# 8



companies formed in 2000, and $50 per company for companies formed in 2001 and later. 2000

Agreement ¶ 2.

       33.     Second, LISCR also agreed to pay an annual fee of $50 per company per year, for

all companies registered in Liberia from the Specified Region. 2000 Agreement ¶ 3.

       34.     These formation and annual fees to Legality were akin to commissions,

representing a portion of the fees the Liberian companies had paid to LISCR for its corporate

administration and formation services.

       35.     The Agreement did not have a set end date, but provided that it would “remain in

full force and effect as long as the Contract between LISCR and the Republic of Liberia remains

in existence.” 2000 Agreement ¶ 6.

       36.     Between 2000 and October 2010, LISCR paid Legality the fees owed under this

Agreement, paying an approximate total of $1,200,000. These payments were sent to Legality’s

bank accounts outside of the United States and originated from LISCR’s bank account in Virginia.

       37.     During these years, Nikolaos Soutos—and later his son, Alexandre Soutos (as well

as other Legality personnel)—traveled regularly to LISCR’s headquarters in Virginia to discuss

both their relationship and performance under it. On average, Legality representatives traveled to

Virginia once per year. In addition, Legality employees regularly corresponded via email and

telephone with LISCR employees based in Virginia.

       38.     The 2011 Agreement. On July 6, 2011, LISCR and Legality entered into a new

agreement—the 2011 Agreement—that superseded the contractual rights and obligations of

Legality and LISCR with respect to the administration of the Liberian Registry. LISCR and

Legality both understood the 2011 Agreement to operate as a new, superseding contract between

the Parties to govern their ongoing relationship.




                                                    8
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 9 of 22 PageID# 9



       39.     As the Parties’ relationship developed and LISCR had solidified its name and

reputation in Liberia and elsewhere, LISCR contacted Legality in order to revise the Parties’

contractual relationship, re-defining the nature of LISCR’s payments to Legality to better reflect

the Parties’ relative roles in administering the Registry. Additionally, unlike the 2000 Agreement,

which had a term length tied to the length of LISCR’s contract with the Liberian Government, the

2011 Agreement included a clear, firm, and definite conclusion to the Parties’ contractual

relationship: per its terms, the Agreement had an effective date of January 1, 2011 and expired on

December 31, 2019. 2011 Agreement ¶ 2. Although Legality understood LISCR’s agreement

with the Government of Liberia would likely extend beyond 2019, Legality agreed to a fixed and

firm termination date of December 31, 2019.

       40.     The 2011 Agreement recognized that Legality “markets the Liberian corporate

program and sells Liberian non-resident entities plus ancillary services” and required that Legality

“shall provide new corporate entities and Certificates of Good Standing for its clients.” 2011

Agreement page 1 & ¶ 4.

       41.     The 2011 Agreement made a number of other changes to the material terms of the

Parties’ relationship set out in the 2000 Agreement, which demonstrate the Parties’ understanding

and expectation that the 2011 Agreement superseded and replaced the earlier agreement.

       42.     First, the 2011 Agreement revised the payment structure for the fees that LISCR

agreed to pay Legality for its services. With respect to incorporation fees, LISCR agreed to pay

Legality $263.50 for each incorporation. 2011 Agreement ¶¶ 5–7. Unlike the 2000 Agreement,

the 2011 Agreement did not require LISCR to pay any regular annual fees for companies that had

previously been incorporated.




                                                 9
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 10 of 22 PageID# 10



       43.     The 2011 Agreement also included a new and different choice of law provision.

Unlike the 2000 Agreement (which provided that it would be governed under UK law), the 2011

Agreement provided that it and any amendments “shall be construed in accordance with Virginia

law.” 2011 Agreement ¶ 10. The Parties’ decision to adopt a new and different choice of law

provision unambiguously reflected the Parties’ intent and understanding that the 2011 Agreement

replaced the 2000 Agreement.

       44.     These core changes to the Parties’ previous agreement reflect a clear intent to create

a new, superseding contract—it would make little sense for the Parties to have two, overlapping

contracts that contained conflicting payment structures and conflicting choice-of-law provisions

in the event of a dispute between the Parties.

       45.     Between July 6, 2011 and October 2013, LISCR paid Legality the fees owed under

this Agreement, paying an approximate total of $60,000. These payments were sent to Legality’s

bank accounts outside of the United States and originated from LISCR’s bank account in Virginia.

During these years, LISCR did not make any payments under the scheme set forth in the 2000

Agreement, and no one from Legality asserted or otherwise indicated their belief that payments

calculated under the 2000 Agreement were also owed.

       46.     During these years, Alexandre and Nikolaos Soutos and other Legality personnel

traveled regularly to LISCR’s headquarters in Virginia both to negotiate the agreement and to

discuss the Parties’ performance under it. On average, Legality representatives traveled to Virginia

once per year. In addition, Legality employees regularly corresponded via email and telephone

with LISCR employees based in Virginia.




                                                 10
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 11 of 22 PageID# 11



       47.     The 2014 Agreement. In 2013, 13 years after their contractual relationship first

began and based on their evolving experiences continuing to administer and promote the Registry,

Legality and LISCR began discussions to further revise their relationship.

       48.     In particular, Nikolaos Soutos met with Scott Bergeron, then the Chief Operating

Officer of LISCR, and they agreed to revise the 2011 Agreement so that Legality would receive

payment of fixed fees on a quarterly basis, rather than fees on a monthly basis that varied

depending on the number of incorporations that month. Based on their discussions, Legality and

LISCR entered into the 2014 Agreement, which they intended and understood would supersede

the 2011 Agreement. The terms of this Agreement were negotiated and finalized in Virginia.

       49.     As the Parties had discussed, the 2014 Agreement revised the payment structure for

fees owed to Legality: specifically, LISCR agreed to make quarterly payments to Legality of

$62,500 ($250,000 annually) for “Corporate and other Maritime services”; and provided that all

new Certificates of Good Standing and new incorporations arranged by Legality were to be “paid

in full to the Registry at published rates” ($713.50 for new incorporations, and $150 for certificates

of good standing). 2014 Agreement ¶¶ 6–7.

       50.     The 2014 Agreement also explicitly suspended the $263 “new incorporation

commission” and “certificate of goodstanding fee waiver,” as set forth in the 2011 Agreement.

2014 Agreement ¶ 3.

       51.     Furthermore, in the 2014 Agreement, LISCR waived certain unpaid maritime fees

owed by Legality (totaling approximately $65,000), and waived all future maritime fees for certain

vessels (M/V Alianca Sky, M/V Amber Halo, M/V Samos Legend) (totaling approximately

$75,000 per year). 2014 Agreement ¶¶ 4–5.




                                                 11
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 12 of 22 PageID# 12



       52.     This Agreement had an effective date of January 1, 2014, and, like the 2011

Agreement, again specified that the Parties’ new, superseding contract would expire on December

31, 2019. Thus, the Parties clearly understood and reaffirmed that their contractual relationship

would have a fixed and certain end date of December 31, 2019—unlike the original 2000

Agreement that had a term length tied to the length of LISCR’s agreement with the Government

of Liberia. At the time the 2014 Agreement was signed, Legality was well-aware that LISCR’s

contract with the Government of Liberia would likely continue past 2019, but nevertheless

reaffirmed its relationship with LISCR would terminate December 31, 2019. This termination

date reflected the Parties’ understanding and awareness that Legality’s role in promoting the

Registry had declined and LISCR no longer needed Legality’s services.

       53.     Between October 2013 and December 2019, LISCR paid Legality the fees owed

under this Agreement, paying an approximate total of $1,500,000 (which included an advance of

$200,000 paid in October 2013). These payments were sent to Legality’s bank accounts outside

of the United States and originated from LISCR’s bank account in Virginia. During these years

and until LISCR indicated that it would not extend the Agreement past the termination date of

December 31, 2019, no one from Legality asserted or otherwise indicated that the 2000 Agreement

remained operative, much less communicated a belief that payments calculated under the 2000

Agreement were also owed to Legality.

       54.     During these years, Alexandre and Nikolaos Soutos and other Legality personnel

traveled regularly to LISCR’s headquarters in Virginia both to negotiate the agreement and to

discuss the Parties’ performance under it. On average, Legality representatives traveled to Virginia

once per year. In addition, Legality employees regularly corresponded via email and telephone

with LISCR employees based in Virginia.




                                                12
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 13 of 22 PageID# 13



       55.      Legality’s Conduct in Virginia. Throughout the 20-year span of the Parties’

relationship, Legality regularly and systematically engaged in conduct in Virginia or directed at

Virginia.    For instance, Legality knowingly entered into three contracts with an entity

headquartered in Virginia. Indeed, the 2011 Agreement and 2014 Agreement plainly state that

LISCR’s “principal place of business” is in Virginia.

       56.      Legality personnel also traveled to Virginia regularly to meet with LISCR. Two of

Legality’s executives, Alexandre and Nikolaos Soutos, traveled to Virginia approximately once

per year to meet with LISCR or negotiate the terms of their relationship. Their last trip to Virginia

was in February 2019.

       57.      Throughout their relationship, Legality’s employees also regularly communicated

with LISCR’s employees in Virginia via both email correspondence and telephone. Although

LISCR also had employees that were based in Greece, the majority of Legality’s communications

with LISCR were with LISCR employees in Virginia.

       58.      The regular payments owed by LISCR to Legality under the three Agreements also

originated from LISCR’s bank account in Virginia.

             C. Legality’s Failure to Perform Its Contractual Obligations

       59.      Beginning no later than 2014, Legality ceased performing material duties under the

Agreements. Namely, Legality failed to “support, promote and yield benefits that accrue to the

Liberian Registry,” as it was legally obligated to do under the 2014 Agreement. Notably, Legality

downsized its staff and its principal executive, Nikolaos Soutos, handed virtually all

responsibilities to his son, Alexandre Soutos, who was less connected and less involved in

Legality’s business. Over the ensuing years, Legality failed to adequately perform its contractual

services, and the number of new registrations, originating as a result of Legality’s efforts, fell




                                                 13
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 14 of 22 PageID# 14



dramatically. Alexandre Soutos also failed to keep LISCR informed and up-to-date on his (and

Legality’s) promotional activities on behalf of LISCR. Even so, Legality has continued to accept

payments from LISCR, despite not providing the services it was required to provide under the

Agreement.

       60.     Beginning no later than 2014, Legality also ceased to “market[] the Liberian

corporate program and sell[] Liberian non-resident entities plus ancillary services” and “provide

new corporate entities and Certificates of Good Standing for its clients”—which the 2011

Agreement required.

       61.     Furthermore, beginning no later than 2014, Legality also failed to “use its best

professional endeavours to broaden the spectrum of the prospective parties, interested in setting

up Liberian Corporations”—which the 2000 Agreement required. The reputation of Legality’s

principals—Alexandre and Nikolaos Soutos—has also suffered during this same time period as a

result of poor management of their own shipping company (“Samos Maritime”), which has been

found to be in violation of certain rules in the Maritime Labour Convention. These violations

have, in turn, negatively impacted the reputation and growth of the Corporate Registry among

Greek shipowners (who are the predominant customer base for the Corporate Registry), because

of Legality’s affiliation with LISCR.

       62.     Legality’s failure to adequately perform its contractual obligations has led to a

dramatic decline in the number of annual corporations incorporated in Liberia and the number of

Certificates of Goodstanding being issued as result of Legality’s efforts, as shown in the chart

below for years 2010 through 2019:

                Year      Number of Certificates of         Number of New
                           Goodstanding Issued            Corporations Formed
                2010                    1,760                       149



                                                14
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 15 of 22 PageID# 15




                 Year      Number of Certificates of          Number of New
                            Goodstanding Issued             Corporations Formed
                 2011                 1,520                           126
                 2012                 1,273                           128
                 2013                 1,237                           140
                 2014                  950                             92
                 2015                  842                             84
                 2016                  688                             59
                 2017                  614                             46
                 2018                  518                             56
                 2019                  426                             35

       63.      Notwithstanding Legality’s failure to perform, LISCR continued to pay Legality to

avoid the distraction and cost of litigation, and because the Parties’ contractual relationship had a

fixed, approaching termination date in December 2019. LISCR is entitled to, at minimum,

restitutionary and/or recissionary damages as a result of Legality’s inaction and breach.

             D. Legality’s Unjustified Demand for Performance Under the 2000 Agreement

       64.      The 2014 Agreement had an explicit termination date of December 31, 2019.

Because Legality’s role in promoting the Liberian Registry (and the need for it) had steadily

declined over time, the Parties agreed and understood that their contractual relationship would end

on December 31, 2019. Legality agreed to this fixed termination date when it entered into the

2011 and 2014 Agreements.

       65.      When LISCR representatives confirmed, consistent with these Agreements and the

Parties’ documented understanding, that their relationship would end in December 2019, Legality

suddenly asserted—for the first time—that the 2000 Agreement had remained valid all this time,

and that they were owed payments going forward, with no end in sight, as set forth in the 2000

Agreement.     These assertions were made out-of-the-blue a full eight years after the 2000



                                                 15
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 16 of 22 PageID# 16



Agreement was first superseded in 2011 and eight years after LISCR had begun performing under

the 2011 Agreement instead of the 2000 Agreement. During the previous eight years, no one from

Legality had ever claimed that payments under the 2000 Agreement remained due and owing.

Indeed, during preliminary discussions in early 2019 about potentially entering into a new

agreement, Adam Cohen, the executive chairman of LISCR, stated that a new agreement may be

prudent because the 2014 Agreement was set to expire, to which Alexandre Soutos responded “I

fully agree.” Mar. 14, 2019 WhatsApp Message from Alexandre Soutos. Those preliminary

discussions never materialized into a new agreement between the Parties.

       66.     Despite acknowledging that Legality’s contract and relationship with LISCR was

set to expire and never before expressing a view that the 2000 Agreement was still valid, on

December 29, 2019, Alexandre Soutos emailed Mr. Cohen, asserting that “The 2000 Agreement

is in force and shall regulate both parties[’] rights and obligations as from 1st January 2020, for as

long as the contract between LISCR and the REPUBLIC OF LIBERIA remains in existence.”

Dec. 29, 2019 Email from Alexandre Soutos.

       67.     Over the next few months, Mr. Soutos repeated his demands for payment based on

Legality’s contention that the 2000 Agreement remained valid on numerous occasions, reiterating

without basis and contrary to the Parties’ intent, that the 2011 and 2014 Agreements “constitute

just a complement to the 2000 Agreement” that were “in force only for a limited period of 10

years” and do “not supersede the ‘[2000] Agreement,’” and that the “the basic initial agreement of

2000 . . . is still valid and in full force.” See, e.g., Feb. 4, 2020 Email from Alexandre Soutos;

Mar. 16, 2020 Email from Alexandre Soutos.

       68.     Indeed, Legality takes the position that the 2000 Agreement will remain in force as

long as LISCR is under contract to provide shipping and corporate registration services to the




                                                 16
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 17 of 22 PageID# 17



Government of Liberia. Therefore, according to Legality, no superseding agreement, present or

future, could alter this indefinite relationship, and “there’s no room for alternative interpretations.”

Jan. 15, 2020 Email from Alexandre Soutos; June 17, 2020 Email from Alexandre Soutos.

        69.     In response to such disingenuous and baseless statements, Mr. Cohen has

consistently conveyed to Legality that the later agreements superseded the 2000 Agreement such

that no further obligations under the 2000 Agreement remain. Moreover, on March 17, 2020,

Mr. Cohen informed Mr. Alexandre Soutos that Legality must cease to hold itself out as a

representative of LISCR because it no longer had any delegation of authority from LISCR, after

the expiration of the 2014 Agreement at the end of 2019.

        70.     Mr. Alexandre Soutos nevertheless has continued to assert that the 2000 Agreement

remains valid and that LISCR is contractually obligated to pay money to Legality. Mr. Soutos has

demanded payment of a specific amount of fees that he contends are owed to Legality. More

bizarrely (and indicative of an attempt to chase a payday), Mr. Soutos is not articulating a demand

for payment that adheres to the payment scheme in the 2000 Agreement. He is instead demanding

that LISCR pay Legality according to the now-expired 2014 Agreement—i.e., $62,500 per quarter.

        71.     LISCR believes that Legality will continue to demand payment based on its

contention that LISCR is still contractually obligated under the defunct 2000 Agreement.

        72.     While seeking to enforce the 2000 Agreement, Legality has nevertheless ceased to

perform its duties under that Agreement. In particular, Legality ceased undertaking efforts to

promote the Liberian Registry to corporate entities—the central role it was hired to perform in the

first place. Thus, Legality’s latest demands amount to no more than a request for an undeserved

windfall—having become accustomed to payments from LISCR over 20 years, Legality simply




                                                  17
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 18 of 22 PageID# 18



seeks a continuation of such payments despite there being no contractual basis for claiming them

and despite failing to perform its contractual obligations.

       73.     LISCR has paid Legality in full through December 31, 2019, as required under the

Agreements.

       74.     LISCR seeks a declaration that Legality and LISCR no longer have any rights or

obligations under the Agreements because the 2000 Agreement was superseded by the 2011 and

2014 Agreements, the 2011 Agreement was superseded by the 2014 Agreement, and the 2014

Agreement expired, by its terms, on December 31, 2019.

       75.     In the alternative, LISCR seeks damages for Legality’s failure to perform under the

Agreements. Such breaches were material to the Agreements and, to the extent the 2000

Agreement remains valid, any ongoing obligations by LISCR have been terminated as a result of

Legality’s own failure to perform.

       76.     LISCR has a real and reasonable apprehension of litigation regarding payments

Legality believes it is owed from the first fiscal quarter of 2020 and onward, indefinitely.

       77.     Given the definite, concrete, real, and substantial dispute between LISCR and

Legality regarding the scope and applicability of the Parties’ rights and obligations to one another

and Legality’s express and repeated threats to attempt to enforce the 2000 Agreement that was

extinguished both by the 2011 Agreement and again by the 2014 Agreement, an actual controversy

exists as to the Parties’ rights and obligations under the Agreements.

                                      CLAIMS FOR RELIEF

                                         COUNT I:
                                    DECLARATORY RELIEF

       78.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

in all preceding paragraphs as if fully set forth herein.



                                                  18
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 19 of 22 PageID# 19



       79.     LISCR seeks relief under the Declaratory Judgment Act, 28 U.S.C. § 2201, and

Fed. R. Civ. P. 57 based on the existence of an actual controversy between LISCR and Legality

with respect to their rights, duties, and obligations to one another under the Agreements.

       80.     There is a dispute between the Parties as to whether they are still bound by the

Agreements and, if so, what remaining rights, duties, and obligations remain. Resolution of this

controversy is necessary in order to resolve the claims between the Parties.

       81.     Plaintiff contends that the 2000 Agreement and 2011 Agreement have been

superseded and replaced by the 2014 Agreement and therefore that the 2000 Agreement and the

2011 Agreement are no longer binding on the Parties.

       82.     Plaintiff contends that the 2014 Agreement has expired by its terms.

       83.     Plaintiff contends that no rights, duties, or obligations remain between the Parties.

       84.     Defendant denies all of the above and, beginning in at least December 2019, it

began repeatedly demanding that payments under the 2000 Agreement are due and owing even

though it did not seek such payments between 2011 and late 2019.

       85.     The instant declaratory judgment action is the proper and most efficient manner in

which to resolve the Parties’ disputes.

       86.     In filing this action, LISCR raises an “actual controversy” “of sufficient immediacy

and reality to warrant issuance of a declaratory judgment.”

       87.     Based on the foregoing, LISCR specifically requests that this Court enter a

judgment declaring that: (a) the 2000 Agreement was a valid and enforceable contract; (b) the

2011 Agreement was a valid and enforceable contract that superseded the 2000 Agreement; (c) the

2014 Agreement was a valid and enforceable contract that superseded the 2011 Agreement; and

(d) LISCR has no remaining obligations to Legality.




                                                19
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 20 of 22 PageID# 20



       88.      In seeking declaratory relief, LISCR comes to this Court with clean hands and

offers to do equity.

                                        COUNT II:
                                   BREACH OF CONTRACT

       89.      Plaintiff incorporates by reference and re-alleges each and every allegation set forth

in all preceding paragraphs as if fully set forth herein.

       90.      Through their actions and omissions in relation to promotion of the Liberian

Registry, Defendant has breached its contractual obligations under the Agreements.

       91.      Defendant’s breaches were not in good faith.

       92.      LISCR performed all of its obligations under the Agreements.

       93.      As a direct and proximate result of such breaches, LISCR has been deprived of the

benefits of the Agreements for which it paid significant compensation.

       94.      LISCR is entitled to judgment for breach of contract in an amount to be determined

at trial, and a judgment that as a result of Legality’s repeated pattern of material breaches, any

remaining obligations under the Agreements are extinguished.

                                     PRAYER FOR RELIEF

       In light of the foregoing, Plaintiff respectfully prays that this Court enter judgment in its

favor and against Defendant Legality Holdings, S.A. as follows:

       A. On Count I, a declaration of the rights and obligations of the Parties with respect to the

             Agreements, including that (a) the 2000 Agreement was a valid and enforceable

             contract; (b) the 2011 Agreement was a valid and enforceable contract that superseded

             and replaced the 2000 Agreement; (c) the 2014 Agreement was a valid and enforceable

             contract that superseded and replaced the 2011 Agreement; and (d) LISCR has no

             remaining obligations to Legality;



                                                  20
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 21 of 22 PageID# 21



       B. On Count II, a money judgment in an amount that proof will establish for the

           Defendant’s breach of the Agreements, and a judgment that as a result of Legality’s

           repeated pattern of material breaches, any remaining obligations under the Agreements

           are extinguished;

       C. On all counts, an award to Plaintiff of its attorneys’ fees and costs; pre- and post-

           judgment interest; and such other and further relief as the Court deems just and

           appropriate.

                                        JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.



                                             Respectfully submitted,

 Dated: Washington, D.C.                         QUINN EMANUEL URQUHART &
        July 23, 2020                               SULLIVAN, LLP

                                                 /s/ M. Loughran Potter
                                                 William A. Burck (pro hac vice forthcoming)
                                                 Keith H. Forst (pro hac vice forthcoming)
                                                 M. Loughran Potter (VSB #85163)
                                                 Deborah S. Sohn (pro hac vice forthcoming)
                                                 1300 I Street NW, Suite 900
                                                 Washington, D.C. 20005
                                                 Telephone: (202) 538-8000
                                                 Facsimile: (202) 538-8100
                                                 williamburck@quinnemanuel.com
                                                 keithforst@quinnemanuel.com
                                                 loughranpotter@quinnemanuel.com
                                                 deborahsohn@quinnemanuel.com

                                                 Scott L. Watson (pro hac vice forthcoming)
                                                 865 S. Figueroa St., 10th Floor
                                                 Los Angeles, California 90017
                                                 Telephone: (213) 443-3000
                                                 Facsimile: (213) 443-3100


                                                21
Case 1:20-cv-00852-LMB-TCB Document 1 Filed 07/23/20 Page 22 of 22 PageID# 22



                                      scottwatson@quinnemanuel.com


                                      Attorneys for Plaintiff




                                     22
